PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/742,438
Filing Date: 5 Jan 2018
Appellant(s): SWISS COFFEE INNOVATION AG



__________________
Jay S. Franklin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/05/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/07/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstenn US Patent Application Publication No. 2010/0323083 (hereinafter “Rubinstenn) in view of Robinson US Patent Application Publication No. 2013/0177672 (hereinafter “Robinson”), van de Akker EP0615691 A1 (hereinafter referred to as van de Akker) and Sipahi, “Improved multilayered antimicrobial alginate-based edible coating extends the shelf life of fresh-cut watermelon (Citrullus lanatus)”, Food Science and Technology, 2013, 51, pages 9-15 (cited in the office action mailed 05/04/2021, hereinafter referred to as Sipahi).
Regarding claims 1-2 and 8-9, Rubinstenn teaches that a beverage powder such as coffee powder is compressed under a pressure of 40 MPa and 100 MPa to make a compacted pellet (e.g., tablet) for easy transport, handling and use ([0010-0011]; [0035-0037]). Coffee is known to contain at least one polysaccharide.
Rubinstenn is silent regarding that the compacted pellet is sheathed with at least two coating layers wherein at least one of the layers comprises a cross-linked polysaccharide that comprises an alkaline earth metal alginate to form a capsule, the cross-linked polysaccharide obtained by the cross-linking of a polysaccharide with a cross-linking agent without the use of a polyol spacer, by first contacting the compacted pellet with the polysaccharide and only thereafter with a liquid containing the cross-linking agent.
Robinson teaches that encapsulating/encasing a food product such as coffee could reduce the reactivity of the product with regard to oxygen and water and so as to extend the shelf life of the product ([0040-0041]).
van de Akker teaches a process of coating a food product such as cheese with a cross-linked polysaccharide for moisture regulation and protection against microbial, wherein the cross-linked polysaccharide is obtained by the cross-linking of a polysaccharide (e.g., sodium alginate) with a cross-linking agent (e.g., calcium ion) without the use of a polyol spacer; van de Akker further teaches the coating is a multilayer coating and that the process comprises treating the cheese with an aqueous solution of alginate following by drying and crosslinked with calcium ion (Abstract;  column 1, line 1-4; column 2, line 8-15; column 3, line 10-18; column 5, line 18-20; column 6, line 20; calcium ions necessarily crosslink alginate forms calcium alginate).
Sipahi teaches a process of coating a food product such as fresh-cut watermelon with two layers of cross-linked polysaccharide to increase the shelf life of the food product, wherein the cross-linked polysaccharide is obtained by the cross-linking of a polysaccharide (e.g., sodium alginate) with a cross-linking agent (e.g., calcium ions) without the use of a polyol spacer. Specifically, Sipahi teaches submerging the food product in a liquid that comprises a crosslinking agent (e.g., calcium lactate solution) after treating the food product  with a polysaccharide solution, such that crosslinked polysaccharide is formed in the coating (Abstract; page 10, para. 2.2, 2.3 and 2.4, Fig. 1). 
Both Rubinstenn and Robinson are directed to coffee products, and where Robinson teaches encapsulating coffee product for reducing the reactivity of the product with regard to oxygen and water and extending the shelf life of the product, van de Akker and Sipahi describe the way to practice this encapsulation to protect the product from water and to extend the shelf life of the product.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rubinstenn by treating the compressed coffee powder with an aqueous solution of alginate following by drying and then applying calcium-containing liquid solution to form the multilayer alginate coatings that encapsulate the compressed coffee powder. Doing so would have protected the coffee product from oxygen and water and extended the shelf life of the product.
Calcium alginate as disclosed by van de Akker and Sipahi reads on “an earth metal alginate” as recited in claim 1.
The claim limitation “preparing a beverage from beverage powder, by introducing water into the capsule” is interpreted not to limit the claim.  Given that Rubinstenn in view of Robinson and van de Akker and Sipahi teaches a capsule of beverage (e.g., coffee) powder, it is clear Rubinstenn in view of Robinson, van de Akker and Sipahi would be capable of performing the intended use, i.e., preparing a beverage from beverage powder by introducing water into the capsule.
Regarding claim 3-5 and 16, given that the process as disclosed by Rubinstenn in view of Robinson, van de Akker and Sipahi involves treating the food product in sodium alginate first followed by drying and adding calcium ion, it logically follows that that at least 80% of an inner volume of the compacted pellet has a calcium ion content concentration of less than 1 mol/liter, less than 0.1 mol/liter, less than 0.001 mol/liter, or that the compacted pellet is at least substantially free of calcium ions (i.e., a sodium alginate coating formed around the food will necessarily prevent free calcium ions to get into the inner volume of the capsule).
Regarding claims 10-11, Rubinstenn in view of Robinson, van de Akker and Sipahi as recited above teaches a capsule comprising a compacted pellet of coffee powder and that the compact pellet is encapsulated with calcium alginate multilayer. The number of layer falls within or overlaps with that recited in the claim 11.
Rubinstenn teaches that the compacted coffee pellet is obtained by pressing the powder with a pressure of 40 and 100 MPa ([0036-0037]), the pressure of which falls within those recited in claims 10-11.
 (2) Response to Argument
Appellant asserts on page 7 of the Brief that Rubinstenn fails to teach encapsulation the compacted beverage pellet with at least two layers of alkaline earth metal alginate obtained from contacting the pellet with polysaccharide and thereafter with a crosslinker.
This argument is considered but is found piecemeal. The rejection is not over Rubinstenn alone-it is over Rubinstenn in view of Robinson, van de Akker and Sipahi, which teaches the limitation as recited above.
Appellant asserts on page 8 of the Brief that Robinson fails to teach encapsulation with alginate, or compressed beverage powder.
This argument is considered but is found piecemeal.  While Robinson does not disclose all the features of the present claimed invention, Robinson is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, that encapsulating/encasing a food product such as coffee could extend the shelf life of the product, and in combination with other cited references, discloses the presently claimed invention. 
Appellant asserts that van de Akker teaches away from a separate step with a crosslinker, for the reason that the calcium crosslinker is present in the cheese.
Appellant’s assertions are considered but found unpersuasive. There is no teaching away in van de Akker, for the reason that nowhere in van de Akker criticizes, discredits, or otherwise discourages the solution claimed (e.g., adding a crosslinker). On the contrary, van de Akker expressly suggests that a crosslinker for alginate is needed, no matter the source. Just because van de Akker discloses that it is not necessary to add extra crosslinker to the system because cheese contains the crosslinker does not mean van de Akker is teaching away from the claimed solution. Further, examiner notes that the claims are directed to a composition thus the step of adding a crosslinker is merely product-by-process limitation.
Regarding Sipahi reference, Appellant asserts on pages 8-10 of the Brief that one of ordinary skill in the art will not taken the disclosure of Sipahi, for the reason that it will introduce moisture to the coffee powder  (appellant insists that there is a regulation that coffee power may not exceed 5% water), and that Sipahi relates to a different topic than the present invention because it addresses a different problem.
Appellant’s assertions are considered but found unpersuasive because:
First, one of the ordinary skill in the art would not be discouraged to take the approach of Sipahi, for the reason that Rubinstenn as modified includes a step of drying the polysaccharide coating; further van de Akker as cited discloses that the coating per se helps fight moisture (see Abstract).  As such,  the moisture issue does not appear to be a problem. 
Second, regarding the moisture content for coffee, appellant himself has admitted that the maximum 5% moisture for coffee is disclosed in Commercial Item Description (CID) published by Department of Agriculture or in EU which does not serve a binding guide. Thus it is unlikely that one of the ordinary skill in the art will be discouraged from modifying the primary reference with the teaching of Sipahi because a non-binding document says about the moisture content. Further, the examiner notes that claims merely recites that the coating is obtained by contacting the compressed pellet with polysaccharide followed by contacting with the crosslinker. Nowhere in the claims address how moisture is prevented or how much moisture is allowed. Appellant is arguing some feature that is not claimed.
Third, regarding the assertion that Sipahi is addressing different problem from the claimed invention, the examiner notes that Sipahi is directed to coating a food product with a crosslinked polysaccharide so as to preserve the food which is no different from the claimed invention. Sipahi is analogous art. Appellant’s attention is further drawn to MPEP 2144 IV which states that rationale different from applicant’s is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.
Appellant asserts on page 10 of the Brief that the rejection is based on improper hindsight reasoning.
Appellant’s assertions are considered but found not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In the instant case, the examiner submits that the record has shown that each and every limitation as claimed is taught by the prior art or is within the level of ordinary skill at the time the claimed invention was made. Unfortunately, appellant has failed to elaborate on which limitation or feature as claimed is solely gleaned from appellant’s disclosure but not present in the prior art.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHANGQING LI/Examiner, Art Unit 1793                                                                                                                                                                                                                                                                                                                                                                                                           
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793   
                                                                                                                                                                                                     /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.